          Case 1:20-cv-05504-AT Document 84 Filed 07/29/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      July 29, 2020

By ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl St.
New York, New York 10007

       Re:     Gallagher et al. v. N.Y. State Bd. of Elections et al., No. 20 Civ. 5504 (AT)

Dear Judge Torres:

        This Office represents the United States Postal Service (“Postal Service”), which is not a
party in the above-captioned action. I write respectfully to advise the Court that the Postal Service
has identified two officials with knowledge relevant to this action who are prepared to testify at
the hearing tomorrow, starting at 9:30 a.m. The Postal Service officials who are prepared to testify
tomorrow morning are: Allen Tanko, Marketing Manager for the New York District, and Sherilyn
Simmons, Consumer Affairs Manager for the Triboro District.

       We thank the Court for its consideration.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              Acting United States Attorney for the
                                              Southern District of New York

                                      By:         /s/ Ilan Stein       .
                                              Ilan Stein
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
                                              New York, New York 10007
                                              Tel.: (212) 637-2525
                                              Email: Ilan.Stein@usdoj.gov
